Title: From George Washington to Samuel Huntington, 28 August 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters Liberty Pole 28th Augt 1780
                        
                        The day before yesterday we compleated the Forage of which I had the honor to advise Congress the 24th
                            instant, the product of which has been, as was apprehended, very inconsiderable. The Army is now reassembled at this place
                            and will remain here a day or two to consume the forage remaining in the neighbourhood, after which we shall probably
                            return to our former position.
                        The intelligence brought by the Alliance of the second Division being blocked up in Brest by thirty two
                            British ships of the line has made a material change in the prospects of the Campaign. This, and the extreme distress of
                            our Magazines have determined me to dismiss all the Militia in service except such part as was wanted for immediate
                            purposes. The probability of our being able to act in this quarter is become too precarious and remote to justify our
                            keeping a large body of Militia in the feild, as it would be attended with much expence, and an additional consumption of
                            provision and Stores—neither of which are we in any condition to afford. This would have been the less eligible, as in all
                            probability the periods for which they were called out would have expired before they could be made use of, if at all.
                            Indeed I have little hope of any thing decisive in this quarter this Campaign. The inclosed Copy of a circular letter to
                            the States respectively will inform Congress of the extremity of our present necessities, and the shocking consequences
                            that are resulting from them.
                        The Army being in motion at the time Mr Matthews left Head Quarters in order to return to Philada I could not
                            then do myself the honor to testify to Congress the grateful sense I have of the chearful and vigorous exertions of the
                            Committee during their residence with the Army. This I now beg leave to do, and to assure Congress that I feel myself
                            under the greatest obligations to them for having done all in their power to accomplish the objects of their appointment
                            and forward the measures which the good of the service and the exigency of the conjuncture demanded. I have the honor to be
                            with perfect Respect and Esteem Sir Your Excellency’s Most obt and hble Servt
                        
                            Go: Washington
                        
                    